Decree of the Surrogate’s Court of Westchester county in so far as appealed from affirmed, with costs to respondents Julia Harriman Budd and Marguerite Clara Budd payable out of the estate. We are of opinion that the trust fund of $5,000, created by the 4th paragraph of the will of the testatrix for the benefit of Julia Harriman for life, with remainder over to Julia Harriman Budd and Marguerite Clara Budd, is not affected by the codicil executed by the testatrix, and hence the fund of $5,000 on the death of tie life beneficiary became payable to the grandnieces, the respondents herein, absolutely. Kelly, P. J., Rich, Jaycox, Manning and Kapper, JJ., concur.